Exhibit 10.4

 

 

CONFIDENTIAL TREATMENT

 

REQUESTED

 

UNDER 17 C.F.R §§ 200.80(b)4, AND

 

240.24b-2

 

NOTICE OF GRANT AWARD

NIH CHALLENGE GRANTS AND PARTNERSHIP

 

Issue Date:08/01/2005

 

Department of Health and Human Services

National Institutes of Health

NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASES

 

Grant Number: 1 UC1 AI067232-01

Principal Investigator:         PHD

Project Title:  Multivariate pathogen diagnostic products based upon de*

 

DIRECTOR

IBIS THERAPEUTICS, INC.

1891 RUTHERFORD ROAD

CARLSBAD, CA 92008

UNITED STATES

 

Budget Period:  08/01/2005 - 07/31/2008

Project Period: 08/01/2005 - 07/31/2008

 

Dear Business Official:

 

The National Institutes of Health hereby awards a grant in the amount of
$4,873,632(see ‘‘Award Calculation’’ in Section I) to ISIS PHARMACEUTICALS, INC.
in support of the above referenced project. This award is pursuant to the
authority of 42 USC 241 P.L. 106 - 113 and is subject to terms and conditions
referenced below. Acceptance of this award including the Terms and Conditions is
acknowledged by the grantee when funds are drawn down or otherwise obtained from
the grant payment system.

 

Award recipients are responsible for reporting inventions derived or reduced to
practice in the performance of work under this grant.  Rights to inventions vest
with the grantee organization provided certain requirements are met and there is
acknowledgement of NIH support.  In addition, recipients must ensure that patent
and license activities are consistent with their responsibility to make unique
research resources developed under this award available to the scientific
community, in accordance with NIH policy.  For additional information, please
visit http://www.iedison.gov.

 

If you have any questions about this award, please contact the individual(s)
referenced in the information below.

 

Sincerely yours,

 

 

/s/ Pamela G. Fleming

 

Pamela G. Fleming

Grants Management Officer

NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASES

 

See additional information below

 

--------------------------------------------------------------------------------


 

SECTION I - AWARD DATA - 1 UC1 AI067232-01

 

AWARD CALCULATION (U.S. Dollars):

 

Salaries and Wages

 

$

***

 

 

 

 

 

 

Fringe Benefits

 

$

***

 

 

 

 

 

 

Personnel Costs

 

$

***

 

 

 

 

 

 

Consultant Services

 

$

***

 

 

 

 

 

 

Equipment

 

$

***

 

 

 

 

 

 

Supplies

 

$

***

 

 

 

 

 

 

Travel Costs

 

$

***

 

 

 

 

 

 

Other Costs

 

$

***

 

Federal Direct Costs

 

$

***

 

Federal F&A Costs

 

$

***

 

APPROVED BUDGET

 

$

4,873,632

 

TOTAL FEDERAL AWARD AMOUNT

 

$

4,873,632

 

 

FISCAL INFORMATION:

   CFDA     93.856

   Number:

EIN: 1330336973A1

Document Number: UAI067232A

 

IC/  CAN /   FY2005

AI/8460938/   4,873,632

 

NIH ADMINISTRATIVE DATA:

PCC: M63  B / OC: 41.4L /Processed: PFLEMING 050728 0957

 

SECTION II - PAYMENT/HOTLINE INFORMATION - 1 UC1 AI067232-01

 

For Payment and HHS Office of Inspector General Hotline Information, see the NIH
Home Page at http://grants.nih.gov/grants/policy/awardconditions.htm

 

SECTION III - TERMS AND CONDITIONS - 1 UC1 AI067232-01

 

This award is based on the application submitted to, and as approved by, the NIH
on the above-titled project and is subject to the terms and conditions
incorporated either directly or by reference in the following:

 

a. The grant program legislation and program regulation cited in this Notice of
Grant Award.

b. The restrictions on the expenditure of federal funds in appropriations acts,
to the extent those restrictions are pertinent to the award.

c. 45 CFR Part 74 or 45 CFR Part 92 as applicable.

 

--------------------------------------------------------------------------------


 

d. The NIH Grants Policy Statement, including addenda in effect as of the
beginning date of the budget period.

e. This award notice, INCLUDING THE TERMS AND CONDITIONS CITED BELOW.

 

(see NIH Home Page at http://grants.nih.gov/grants/policy/awardconditions.htm
for certain references cited above.)

 

Carry over of an unobligated balance into the next budget period requires Grants
Management Officer prior approval.

 

Treatment of Program Income:

Additional Costs

 

SECTION IV - NIAID SPECIFIC TERMS OF AWARD -

 

THIS AWARD CONTAINS GRANT SPECIFIC RESTRICTIONS.  THESE RESTRICTIONS MAY ONLY BE
LIFTED BY A REVISED NOTICE OF GRANT AWARD.

 

This award is made under the initiative, “Challenge Grants:  Biodefense and SARS
Product Development”, RFA AI-04-029, and is awarded at the NIAID Institute’s
recommended level of $4,873,632 total costs.

 

This award is subject to the Terms and Conditions of Award as set forth in the
SPECIAL REQUIREMENTS section of RFA/PA AI-04-029, NIH Guide to Grants and
Contracts, 06/15/04. These special terms and conditions are incorporated in this
award by reference.

 

Copies of the RFA may be accessed at the following Internet address:
http://grants2.nih.gov/grants/guide/rfa-files/RFA-AI-03-016.html

 

The conditions of award incorporate the details of the specific milestone and
timelines for achieving each milestone as described in the original grant
application dated 01/15/05, and include any modifications submitted by the
applicant on 06/15/05.

 

Milestone Breakout (Time and Amount):

 

MILESTONE 1: 08/01/05 - 07/31/06

 

$

***

 

 

 

MILESTONE 2: 08/01/06 - 07/31/07

 

$

***

 

 

 

MILESTONE 3: 08/01/06 - 07/31/07

 

 

 

$

***

 

MILESTONE 4: 08/01/07 - 07/31/08

 

 

 

$

***

 

 

 

 

 

 

 

 

TOTAL

 

36 MONTHS

 

$

4,873,632

 

 

 

 

FUNDS AVAILABLE ARE THOSE FOR THE ACHIEVEMENT OF MILESTONE #1 ($***) ALL FUNDS
FOR FUTURE MILESTONES ARE RESTRICTED FROM EXPENDITURE UNTIL DETERMINATION THAT
MILESTONE #1 GOALS ARE ACHIEVED.  RESTRICTED FUNDS MAY ONLY BE USED UPON RECEIPT
OF A REVISED AWARD LIFTING THE RESTRICTIONS.

 

To achieve consideration of future milestones, the following information must be
submitted to NIAID Grants Management two months prior to the completion of the
next milestone:  1) 2590 application - that includes a progress report; 2)
Updated Product Development plans; 3) updated information regarding assurances,
budget and key personnel changes.

 

This information should be sent to:

 

--------------------------------------------------------------------------------


 

Mary Ledford, Grants Management Specialist

DEA, NIAID, NIH, DHHS

Room 2129

6700-B Rockledge Drive, MSC 7614

Bethesda, MD 20892-7614 (Regular Mail)

Bethesda, MD 20817 (Express Mail)

 

This award may be adjusted in time or funding, as necessary, if the grantee
fails to meet the agreed upon milestones.   Any changes in these items from the
Notice of Grant Award will require concurrence of NIH.

 

RESTRICTION: Pending the establishment of a negotiated facilities and
administrative (F&A) cost rate, this award has been issued at the requested
level, however, only F&A costs of ***% salaries and wages for the achievement of
the first milestone ($***) may be expended/obligated at this time.   All other
F&A costs are restricted from drawdown.  The timeline to establish this rate is
*** days from the issuance of this Notice of Grant Award.  Immediately contact
Ms. Ruth Bishop, Office of Financial Management/NIH at (301) 496-2444 for
assistance.

 

RESTRICTION:  The present award is being made without a currently valid
certification of Institutional Review Board (IRB) approval for this project with
the following restriction:  Only activities that are clearly severable and
independent from activities that involve human subjects may be conducted under
this award until the project has received IRB approval consistent with 45 CFR
Part 46 and certification of IRB approval has been submitted to and accepted by
the NIH awarding component.

 

No funds may be drawn down from the payment system and no obligations may be
made against Federal funds for research involving human subjects by the grantee
or any other site engaged in such research for any period not covered by an
OHRP-approved Assurance and IRB approval consistent with 45 CFR Part 46.

 

Failure to comply with the above requirements may result in suspension and/or
termination of this award, withholding of support, audit disallowances, and/or
other appropriate action.

 

See the NIH Grants Policy Statement, December 2003,
(http://grants2.nih.gov/grants/policy/nihgps_2003/NIHGPS_Part5.htm), pages 54-56
for specific requirements related to the protection of human subjects, which are
applicable to and a term and condition of this award.

 

This award is subject to the Clinical Terms of Award included in Monitoring of
Clinical Trials and Studies - NIAID (see NIH Guide for Grants and Contracts,
July 8, 2002, NOT AI-02-032). These terms and conditions are hereby incorporated
by reference, and can be accessed via the following World Wide Web address:
http://www.niaid.nih.gov/ncn/pdf/clinterm.pdf All submissions required by the
NIAID Clinical Terms of Award must be forwarded electronically or by mail to the
responsible NIAID Program Official identified on this Notice of Grant Award.

 

Awardees who conduct research involving Select Agents (see 42 CFR 73 for the
Select Agent list; and 7 CFR 331 and 9 CFR 121 for the relevant animal and plant
pathogens) must complete registration with CDC (or USDA, depending on the agent)
before using NIH funds. No funds can be used for research involving Select
Agents if the final registration certificate is denied.

 

--------------------------------------------------------------------------------


 

The proposed research has been identified as involving an infectious agent that
may warrant a biocontainment safety level of BSL3 or higher, according to the
current edition of Biosafety in Microbiological and Biomedical Laboratories
(BMBL; http://www.cdc.gov/od/ohs/biosfty/bmbl4/bmbl4toc.htm). It is the
responsibility of the Grantee Organization to assure that ALL Personnel,
including those at associated institutions, handling these highly pathogenic
infectious agents have received appropriate training and are working in
appropriate biocontainment safety level facilities, as recommended in the
current edition of BMBL.

 

In addition, it is a term and condition of NIH funding that all recombinant DNA
research must be reviewed and approved by local Institutional Biosafety
Committees, as described in the NIH Guidelines for Research Involving
Recombinant DNA Molecules
(http://www4.od.nih.gov/oba/rac/guidelines_02/NIH_Gdlnes_lnk_2002z.pdf).

 

None of the funds in this award shall be used to pay the salary of an individual
at a rate in excess of $180,100 per year.  Therefore, this award and/or future
years are adjusted accordingly, if applicable.

 

Maria Y. Giovanni, Program Official

Phone: 301-496-1884   Email: mg37u@nih.gov  Fax: 301-480-4528

 

Mary K. Ledford, Grants Specialist

Phone: 301-402-6446   Email: mledford@niaid.nih.gov Fax: 301-480-3780

 

SPREADSHEET

GRANT NUMBER: 1 UC1 AI067232-01

 

P.I.: ***

INSTITUTION: ISIS PHARMACEUTICALS, INC.

 

 

 

YEAR 01

 

 

 

 

 

Salaries and Wages

 

***

 

Fringe Benefits

 

***

 

Personnel Costs

 

***

 

Consultant Services

 

***

 

Equipment

 

***

 

Supplies

 

***

 

Travel Costs

 

***

 

Other Costs

 

***

 

 

 

 

 

TOTAL FEDERAL DC

 

***

 

 

 

 

 

TOTAL FEDERAL F&A

 

***

 

TOTAL COST

 

4,873,632

 

 

 

 

YEAR 01

 

 

 

 

 

F&A Cost Rate 1

 

***

%

F&A Cost Base 1

 

***

 

 

 

 

 

F&A Costs 1

 

***

 

 

 

 

 

F&A Cost Rate 2

 

***

%

F&A Cost Base 2

 

***

 

 

 

 

 

F&A Costs 2

 

***

 

 

 

 

 

F&A Cost Rate 3

 

***

%

F&A Cost Base 3

 

***

 

 

 

 

 

F&A Costs 3

 

***

 

 

--------------------------------------------------------------------------------

 